Case 3:17-cv-05769-RJB Document 223-11 Filed 01/02/20 Page 1 of 4




 WHITEHEAD DECLARATION
                                            EXHIBIT K
      Case 3:17-cv-05769-RJB Document 223-11 Filed 01/02/20 Page 2 of 4

Bruce Scott, Jr.                                           December 9, 2019

                                                                      Page 1
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT TACOMA
     --------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     --------------------------------------------------------
                                 Videotaped
                    Deposition Upon Oral Examination of
                              BRUCE A. SCOTT JR.
     --------------------------------------------------------
                                   9:39 a.m.
                          Monday, December 9, 2019
                       1019 Regents Blvd., Suite 204
                             Fircrest, Washington




       REPORTED BY:     Keri A. Aspelund, RPR, CCR No. 2661


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-11 Filed 01/02/20 Page 3 of 4

Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 17
  1          Q.     Would you ever contact ICE on your own accord
  2   about contract compliance issues?
  3          A.     No.
  4          Q.     All right, so this was always ICE contacting you
  5   to make sure that GEO was in compliance?
  6                 MS. MELL:   Object to the form.
  7          A.     ICE never contacted me directly.        I would get
  8   communications through the facility administrators.
  9          Q.     And who are the facility administrators?
 10          A.     There are lots of facilities.        For example,
 11   Stephen Langford is the facility administrator at the
 12   Northwest ICE Processing Center.
 13          Q.     And I hear you saying the Northwest ICE
 14   Processing Center; is that the term that you're using?
 15          A.     Yes.
 16          Q.     Okay.   And that refers to what was previously
 17   known as the Northwest Detention Center?
 18          A.     Previously known as Northwest Detention Center.
 19          Q.     When was the name change made?
 20          A.     Name change was made, I don't remember the exact
 21   date, but sometime late last year --
 22          Q.     Do you know what prompted the change?
 23          A.     -- or this year.     This is December.
 24                 I don't know what prompted the change.
 25          Q.     And tell me, how do you know that the name


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-11 Filed 01/02/20 Page 4 of 4

Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 81
  1
                             C-E-R-T-I-F-I-C-A-T-E
  2
  3    STATE OF WASHINGTON )
  4                            )   ss.
  5    COUNTY OF THURSTON      )
  6
                   I, the undersigned Registered Professional
  7    Reporter and Certified Court Reporter, hereby
       certify that the foregoing deposition upon oral
  8    examination was taken stenographically before me and
       transcribed under my direction;
  9
 10                That the witness was duly sworn by me,
       pursuant to RCW 5.28.010, to testify truthfully; that the
 11    transcript of the deposition is a full, true, and correct
       transcript to the best of my ability; that I am neither
 12    attorney for, nor a relative or employee of, any of the
       parties to the action or any attorney or counsel employed
 13    by the parties hereto, nor financially interested in its
       outcome.
 14
 15                I further certify that in accordance with CR
       30(e), the witness was given the opportunity to examine,
 16    read, and sign the deposition, within 30 days, upon its
       completion and submission, unless waiver of signature was
 17    indicated in the record.
 18
                   IN WITNESS WHEREOF, I have hereunto set
 19    my hand this 19th day of December, 2019.
 20
 21
 22
                    __________________________________________
 23
                    NCRA Registered Professional Reporter
 24                 Washington Certified Court Reporter No. 2661
 25


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
